DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1-3, 7-8, 10, 12, and 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clos, WO 2004/080238 A1 (see also computer generated English translation from www.ip.com cited by the Examiner on 24 December 2021).
	Clos discloses the claimed invention including a method for manufacturing a brush head comprising the steps of forming a plurality of retention elements (12) each having one or more openings therethrough (see Figures), positioning the retention elements into corresponding recesses of a handling plate (plate 20, page 7 of English translation), inserting a bristle tuft into the one or more openings of each corresponding retention element (page 7 of English translation, Figure 4), bonding a proximal end of each bristle tuft to the corresponding retention element to form a merged proximal end head portion (at 102, page 7 of English translation) that secures the bristle tufts and retention elements together as a plurality of merged tuft assemblies (page 7 of English translation), positioning a neck of the brush head (neck portion of 106) in relation to the merged tuft assemblies (Figure 10), and encompassing a platen of the neck and the merged tuft assemblies at least partially in a matrix (flexible material, see upper portion of page 9 of English translation). Regarding claim 2, the bonding includes applying heat to a proximal side of the retention elements of the proximal end of the bristle tufts at a temperature sufficient to at least partially melt and join the bristle tufts to form the merged proximal end head portion (page 7 of English translation). Regarding claim 3, the bristle tufts and retention elements are made of a same or similar material having the same or a similar melting point (plastics, see English translation pages 4 and 7). Regarding claims 7-8, the forming includes a step of removing excess material from the retention elements (see English translation, central portion of page 4), the plurality of retention elements are included in a tuft carrier that comprises a carrier plate (20). Regarding claim 10, the retention elements are not removed from the recesses of the base plate during inserting and bonding steps (page 7 of English translation). Regarding claim 12, the encompassing includes overmolding the merged tuft assemblies and platen with the matrix (see page 9 of the English translation). Regarding claim 14, there is a step of adjusting characteristics of the ends of the tufts (shaping or grinding, page 7 of English translation). Regarding claim 15, there is a brush that comprises a plurality of merged tuft assemblies (100) each comprising a bristle tuft comprising a plurality of strands and having a free end and a proximal end (see Figures 4 and 7), a retention element (12) having an opening therethrough (see Figures 4 and 7) configured to receive the bristle tuft (Figures 4 and 7, see page 7 of English translation), and a merged proximal end head portion formed by bonding at least a portion of the proximal end of the bristle tuft to at least a portion of a proximal side of the retention element (102, page 7 of English translation), a neck having a platen (neck/platen portion of 106), and a matrix at least partially encompassing the platen and the retention elements of the merged tuft assemblies (not shown, the flexible material discussed in upper portion of page 9). Regarding claim 16, the bristle tufts and retention elements are made of a same or similar material having the same or a similar melting point (plastics, see English translation pages 4 and 7). Regarding claim 17, the retention elements are part of a carrier plate (the plurality of retention elements are included in a tuft carrier that comprises a carrier plate 20).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clos, WO 2004/080238 A1 (see also computer generated English translation) in view of Weihrauch, US 6,045,649.
	Clos discloses that heat is used to weld a proximal end of the bristle tuft and a proximal side of the retention element, however does not recite that it is laser welding that provides the heat to partially melt the bristle tuft and a portion of the proximal side of the retention element together. Clos state that the heat source is heated air or a variety of heat sources (hot air or heating plate, see English translation page 7).
	Weihrauch teaches that laser welding is advantageous in securing and welding a proximal end of a bristle tuft by using the method of laser welding because it can be done quickly and constantly (Column 3 Lines 43-55) and fastens bristles to a carrier with high retention (Column 3 Lines 56-67).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of manufacturing a welded tuft assembly of Clos to use a laser welding as the method of heating the proximal ends of the bristle tufts to the retention element, as taught by Weihrauch, as it is a constant and quick method of securing bristles to a carrier that results in the tuft of bristles being secured with high retention.
3.	Claims 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clos, WO 2004/080238 A1 (see also computer generated English translation) in view of Kraemer, US 8,069,524.
	Clos discloses all elements previously discussed above, however fails to disclose that the openings in the retention elements are of differing shapes and sizes.
	Kraemer teaches a similar toothbrush having a similar manufacturing technique, and teaches that it is known for retention elements (2) for tufts of bristles (4) to vary in shape and size dependent on the overall design of the toothbrush tufts (Column 5 Lines 55-59).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the openings of the retention elements of Clos so that they are of differing shapes and sizes, as taught by Kraemer, so that the finished product of the toothbrush has tufts of the desired shape and size and retained accordingly.
Allowable Subject Matter
4.	Claims 5-6, 9, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
5.	Applicant's arguments filed 23 March 2022 have been fully considered but they are not persuasive. 	
	The Applicant argues that it is unclear what translation of Clos that the Examiner is relying on. The Applicant also argues that Clos does not anticipate the claimed invention and points specifically to that the thickening 102 is larger than bundle passage 12a of holding element 12, that the thickening is bonded against the mouth of the bundle passage 12a to seal this against the latter for subsequent encapsulation of the holding elements 12 and the Applicant presents their interpretation of Figures 4 and 9. The Applicant argues that this showing of Clos differs from the present application in that “the thickening in Clos is not formed as a result of bonding the retention element and bristle bundles.” The Applicant contends that “Clos fails to teach bonding a proximal end of each bristle tuft to the corresponding retention element to form a merged proximal end head portion.” Lastly, the Applicant states that “Similarly, independent claim 15 provides a merged proximal end had portion formed by bonding at least a portion of the proximal end of the bristle tuft to at least a portion of the proximal side of the retention element” and should be allowable for the same reasons provided as claim 1.
	The Examiner respectfully disagrees with the Applicant’s arguments. To clarify, the English translation of Clos being relied upon by the Examiner is the computer generated English translation provided by www.ip.com that is cited with the Office Action of 24 December 2021. 
	As the Applicant has stated, claim 1 requires a step of:
“bonding a proximal end of each bristle tuft to the corresponding retention element to form a merged proximal end head portion that secures the bristle tufts and the retention elements together as a plurality of merged tuft assemblies”

	The Examiner maintains that Clos anticipates this limitation. Specifically, the step described by Clos on page 7 of the English translation from www.ip.com states: “Preferably, the bristle bundles 100 are plastically deformed when the thickening melts and pressed against the mouth of the bundle passage 12a in order to seal the latter for the subsequent encapsulation of the holding elements with flexible plastic.” This disclosure is of a bonding step between the proximal end of each bristle tuft (the end at 102) to a corresponding retention element (12, at mouth of 12a) to form a merged proximal end head portion (the portion is the entire portion that includes the sealed structure between the end of 102 and passage 12a) to secure the tuft and retention element together as a merged tuft assembly. In response to the Applicant’s argument about the thickening at 102, a thickening is not required in the claims. The Applicant’s “merged proximal end head portion” does not define the end head portion beyond requiring that the tuft is bonded to the retention element. In Clos, that bond is formed when the proximal end of the tuft is pressed against the mouth of the retention element to form a seal. Where this seal is formed, the retention element and proximal end of the tuft are merged and create a merged proximal end head portion. For the same reasoning, the Examiner maintains that Clos anticipates claim 15 in addition to claim 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura C Guidotti whose telephone number is (571)272-1272. The examiner can normally be reached typically M-F, 6am-9am, 10am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



lcg